             Case 1:18-cv-06257-PGG Document 20 Filed 05/30/19 Page 1 of 4


                                          UNITED STATES
 ~~wS~D~c~'`''~~,             SECURITIES AND EXCHANGE COMMISSION
                ~                 PHILADELPHIA REGIONAL OFFICE
 w               ~                        ONE PENN CENTER
             } o~                       1617 JFK BOULEVARD
    =,~~M~~                                   SUITE 520
                                PHILADELPHIA, PENNSYLVANIA 19103

                                               JULIA C. GREEN
                                             SENIOR TRIAL COUNSEL
                                                (267)602-2133
                                               greenju@sec.gov


                                                May 30,2019

 VIA ECF

The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007
Fax:(212)805-7986

                     Re:    SEC v. Burns, No. 18-cv-6257(PGG)


Dear Judge Gardephe:

        I represent the Securities and Exchange Commission (the "Commission" or "SEC")in the
 above-referenced case. I write with the consent of defendant, Mark E. Burns("Burns"), to seek
 the Court's approval ofthe parties' settlement. Attached are the defendant's executed consent
(the "Consent") and the proposed final judgment referenced therein (the "Consent Judgment").

         The Consent Judgment would:

        (1)       enjoin Burns from violations of Section 17(a) ofthe Securities Act of 1933
                 ("Securities Act")[15 U.S.C. § 77q(a)] and Sections 10(b) and 14(e) of the
                  Securities Exchange Act of 1934("Exchange Act")[15 U.S.C. §§ 78j and 78n]
                  and Rules lOb-5(a) and (c)and 14e-8 thereunder [17 CFR §§ 240.1Ob-5(a) and (c)
                  and 240.14e-8];

        (2)          order Burns to pay disgorgement of$13,008 and prejudgment interest of$878.

        (3)          order Burns to pay a civil penalty in the amount of $60,000; and

        (4)          order that Burns pay the disgorgement, prejudgment interest, and penalty due,
                     which total $73,886, pursuant to atwo-and-a-half-year payment plan involving 11
                     installments to the Commission according to the following schedule:(1)$20,000
                     within 14 days of entry of this Final Judgment;(2)$5,500 every 90 days
                     thereafter.
               Case 1:18-cv-06257-PGG Document 20 Filed 05/30/19 Page 2 of 4
Hon. Paul Gardephe
May 30, 2019
Page 2 of4


        The Consent Judgment meets the requirements set forth by the Second Circuit in SEC v.
 Citigroup Global Mkts., Inc., 752 F.3d 285(2d Cir. 2014). The Commission respectfully
 requests that the Court approve the settlement and enter the Consent Judgment.

         I.       Background

        This case concerns a scheme to manipulate the price of Fitbit, Inc.("Fitbit") securities
through false filings on the SEC's public database(commonly known as EDGAR). The SEC
alleges that Burns acted with Robert W. Murrayl and possibly others to fraudulently manipulate
the price of Fitbit for a profit. The SEC alleges that, on November 9, 2016, minutes after Burns
and Murray each purchased out-of-the-money Fitbit call options, Burns, Murray or someone
acting with them filed a fake tender offer form on EDGAR in the name of a sham company,
ABM Capital LTD("ABM Capital"). The fake tender offer form falsely stated that ABM
Capital had submitted a potential tender offer to the board of Fitbit with a price that represented a
substantial premium to Fitbit's stock price at the time. When the false filing became publicly
available, Fitbit's share price spiked by over 10 percent. Burns sold all of his Fitbit options
within 15 minutes ofthe public release of his false filing, realizing illicit profits of $13,008.

       On July 11, 2018,the Commission filed its complaint against Burns. Dkt. No. 1. The
Commission claims that Burns violated Section 17(a) ofthe Securities Act, Section 10(b) of the
Exchange Act and Rule l Ob-5(a) and (c)thereunder, and Section 14(e) ofthe Exchange Act and
Rule 14e-8 thereunder.

         II.     The Proposed Settlement is Fair and Reasonable and Will Not Disserve the
                 Public Interest.

       "[T]he proper standard for reviewing a proposed consent judgment involving an
enforcement agency requires that the district court determine whether the proposed consent
decree is fair and reasonable, with the additional requirement that the `public interest would not
be disserved'... in the event that the consent decree includes injunctive relief." Citigroup, 752
F.3d at 294(quoting eBay, Inc. v. MercExchange, 547 U.S. 388, 391 (2006)). "Absent a
substantial basis in the record for concluding that the proposed consent decree does not meet
these requirements, the district court is required to enter the order." Citigroup, 752 F.3d at 294.

       Citigroup set forth four factors to be assessed by the district court as part ofthe
evaluation for fairness and reasonableness: (1)the basic legality ofthe decree;(2) whether the
terms ofthe decree, including its enforcement mechanism, are clear;(3) whether the consent
decree reflects a resolution ofthe actual claims in the complaint; and (4) whether the consent


'         The Commission filed a complaint against Murray on May 19, 2017. Murray and the Commission reached
a settlement, and this Court entered final judgment against Murray on August 13, 2018. See SEC v. Robert W.
Murray, 17-CV-3788(PGG)(Dkt. Nos. 16, 17). Murray was also charged criminally by the United States Attorney
for the Southern District of New York. See United States v. Robert Murray, No. 17-CR-452(KBF)(S.D.N.Y.).
Murray pleaded guilty to one count of securities fraud and was sentenced on March 9, 2018,to two years of
imprisonment, followed by two years of supervised release.
            Case 1:18-cv-06257-PGG Document 20 Filed 05/30/19 Page 3 of 4
 Hon. Paul Gardephe
 May 30, 2019
 Page 3 of4

 decree is tainted by improper collusion or corruption of some kind. Id. at 294. See also SEC v.
 CR Intrinsic Inv'rs, LLC,26 F. Supp. 3d 260, 263-64(S.D.N.Y. 2014). Although a court may
 make additional inquiry, depending on the particular circumstances ofthe case,"[t]he primary
 focus of the inquiry ...should be on ensuring the consent decree is procedurally proper, using
 objective measures similar to the factors set out above,taking care not to infringe on the SEC's
 discretionary authority to settle on a particular set ofterms." Citigroup, 752 F.3d at 295.

        The four factors instruct that the Consent Judgment is fair and reasonable.

         First, the Consent Judgment is legal. A proposed consentjudgment "satisfies this factor
 so long as it is within the Court's authority to enter the decree and within Plaintiff's authority to
 enforce it." United States v. IBM Corp., 14-cv-936(KMK),2014 WL 3057960, at *2(S.D.N.Y.
 July 7, 2014), order clarified, 2014 WL 4626010(S.D.N.Y. Aug. 7, 2014).

         Section 21(d) of the Exchange Act explicitly authorizes the Commission to seek to enjoin
 Burns from further violations of the Exchange Act, and it authorizes the Court to enter such
 relief:

                Whenever it shall appear to the Commission that any person is
                engaged or is about to engage in acts or practices constituting a
                violation of any provision of this chapter, the rules or regulations
                thereunder ... it may in its discretion bring an action in the proper
                district court of the United States          to enjoin such acts or
                practices, and upon a proper showing a permanent or temporary
                injunction or restraining order shall be granted without bond.

 Exchange Act § 21(d)(1)[15 U.S.C. § 78u(d)(1)].

         The Court's equitable authority also empowers it to order Burns to disgorge the ill-gotten
 gains from his market manipulation. See S.E.C. v. Contorinis, 743 F.3d 296, 301 (2d Cir. 2014).
 Civil penalties are explicitly authorized under Section 20(d)(2) ofthe Securities Act[15 U.S.C.
 § 77t(d)(2)] and Section 21(d)(3) ofthe Exchange Act[15 U.S.C. § 78u(d)(3)]. See SEC v. Aly,
 16-CV-3853(PGG),2018 WL 4853031, at *4(S.D.N.Y. Oct. 5, 2018).

         Second, the terms ofthe Consent Judgment are clear. The preamble to the Consent
 Judgment describes Burns' consent to this Court's jurisdiction over him and the subject matter of
 this action, as well as his consent to entry ofthe Consent Judgment, and waiver offindings of
fact and conclusions of law and any right to appeal. The body of the Consent Judgment contains
 numbered sections, which detail:(I)(II) and (III) the injunctions, as well as those bound by the
 injunctions under Federal Rule of Civil Procedure 65(d)(2);(IV)the disgorgement, prejudgment
 interest, and civil penalty imposed against Burns in specific dollar amounts;(V)the terms of
 Burns' payment plan specifying an exact payment schedule;(VI)the mechanism for Burns'
 counsel, which is holding money in escrow, to transmit those funds to the Commission in
 satisfaction of Burns' first payment obligation;(VII)the force and effect of the Consent and
Burns' agreement to comply with the undertakings and agreements set forth in the Consent;
(VIII) the effect ofthe Consent Judgment in any bankniptcy proceeding; and (IX)this Court's
            Case 1:18-cv-06257-PGG Document 20 Filed 05/30/19 Page 4 of 4
 Hon. Paul Gardephe
 May 30, 2019
 Page 4 of4

 retention ofjurisdiction. The Consent Judgment tracks the language ofthe applicable statutes
 and rules to which it cites and is consistent with Burns' Consent.

         Third, the Consent Judgment reflects a resolution ofthe actual claims in the Complaint.
 The Consent Judgment resolves all of the Commission's claims against Burns and will bring this
 matter to a close.

         Fourth, the Consent Judgment is not tainted by collusion or corruption of any kind.
 Burns was represented by counsel throughout the Commission's litigation, and the settlement is
 the product of an arms-length negotiation. Thus, the Consent Judgment meets the requirements
 for fairness and reasonableness under Citigroup.

          Finally, the "public interest would not be disserved" by the Consent Judgment.
 Citigroup, 752 F.3d at 294. "The job of determining whether the proposed SEC consent decree
 best serves the public interest ...rests squarely with the SEC,and its decision merits significant
 deference." Id. at 296. In this case, the Commission has determined that the Consent Judgment
 is in the public interest. The Consent Judgment advances the Commission's objectives of
(1)encouraging prompt and effective responses to alleged securities law violations and
 cooperation with investigating authorities;(2)imposing liability on the parties responsible for
 those violations;(3)reducing inefficient expenditure of public funds on lengthy litigation; and
(4)promoting final resolution of liability for settling parties.

         Thus, because the Consent Judgment is fair and reasonable, and because the public
 interest would not be disserved by it, the parties respectfully request that the Court approve the
 settlement and enter the Consent Judgment.



                                                             ctfully submitted,


                                                       Julia C. Green




cc:     Elena Fast, Esq.(be ECF)
